ACCEPTED
                                                                                          04-14-00660-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                     2/17/2015 9:34:16 AM
                                                                                            KEITH HOTTLE
                                                                                                   CLERK

                                No. 04-14-00660-CV
                             _______________________
                                                                         FILED IN
                                                                  4th COURT OF APPEALS
                                        IN THE                     SAN ANTONIO, TEXAS
                             FOURTH COURT OF APPEALS              2/17/2015 9:34:16 AM
                               SAN ANTONIO, TEXAS                   KEITH E. HOTTLE
                                                                          Clerk
                            ________________________

                        IN THE INTEREST OF J.A.E., JR.

                                    Jorge Garcia,

                                      Appellant,

                     The Office of the Attorney General of Texas

                                         and

                                Margarita Espinoza,

                                      Appellees.


                MOTION FOR AN EXTENSION OF TIME
                 TO FILE THE BRIEF OF APPELLEE,
          THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS


TO THE HONORABLE COURT OF APPEALS:

       Appellee, the Office of the Attorney General of Texas ( usually referred to

as “the Attorney General”), respectfully files this motion for an extension of time

to file his brief.

                                           I.

A.     The deadline to file an appellee’s brief is February 17, 2015.
B.    The Attorney General requests an extension of 30 days to file his brief, so

that it will be due on March 19, 2015.

C.    The following facts justify an extension:

      This appeal is from a no-evidence summary judgment, but the clerk’s record

lacks a stand-alone copy of the motion for summary judgment (which appears only

as an exhibit to a pleading) and a copy of the response to the motion for summary

judgment. These documents are critical in an appeal from a no-evidence motion

for summary judgment; hence, on January 29, 2015, the Attorney General filed a

request with the Webb County District Clerk for a supplemental clerk’s record

containing them. To the Attorney General’s knowledge, the supplemental clerk’s

record has not yet been filed. The Attorney General therefore requests an

extension of time to file his brief so that his brief can contain proper record

references to the supplemental clerk’s record and include copies of the motion for

summary judgment and response as appendices.

D.    No previous extensions have been granted to file this brief.

                                           II.

                              Certificate of Conference

      Undersigned counsel has communicated with counsel for appellant Jose

Garcia and has ascertained that Mr. Garcia is not opposed to this motion. Counsel

                                            2
is unable to communicate with co-appellee Margarita Espinoza about this motion

because he does not have a telephone number or e-mail address for her.

                                         III.

                                 Prayer for Relief

      For these reasons, the Attorney General requests that the Court grant him an

extension of 30 days to file his brief. The Attorney General further requests any

other relief to which he may be entitled or which the Court may find just,

equitable, or proper.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       ATTORNEY GENERAL OF TEXAS

                                       CHARLES ROY
                                       FIRST ASSISTANT ATTORNEY GENERAL

                                       MARTHA FITZWATER PIGOTT
                                       GENERAL COUNSEL
                                       CHILD SUPPORT DIVISION

                                       RANDE K. HERRELL
                                       State Bar No. 09529400
                                       MANAGING ATTORNEY
                                       APPELLATE LITIGATION SECTION
                                       CHILD SUPPORT DIVISION

                                       DETERREAN GAMBLE
                                       Assistant Attorney General
                                       State Bar No. 24062194

                                          3
/s/ John B. Worley
JOHN B. WORLEY
Assistant Attorney General
State Bar No. 22001480
john.worley@texasattorneygeneral.gov

Child Support Division
Appellate Litigation Section
Mail Code 038-1
P.O. Box 12017, Capitol Sta.
Austin, Texas 78711-2017
Phone: (512) 406-2308
Fax: (512) 460-6612

ATTORNEYS FOR APPELLEE, THE
OFFICE OF THE ATTORNEY GENERAL
OF TEXAS




  4
                             CERTIFICATE OF SERVICE

      I certify that a copy of this motion is being served by on the parties or their

counsel listed below in the manner indicated on February 17, 2015.

                                               /s/ John B. Worley
                                               John B. Worley
                                               Assistant Attorney General

Jose Arce
1015 Scott
Laredo, TX 78040
josearce1@att.net
(by e-service or e-mail)

Attorney for Petitioner / Appellant, Jorge Garcia


Margarita Espinoza
[home address omitted]
(by United States Mail)

Interested Person (Mother of the Child) / Co-Appellee, Pro Se




                                           5
APPENDIX A
                                                                                                    Filed
                                                                                  1/29/2015 12:11:59 PM
                                                                                       Esther Degollado
                                                                                           District Clerk
                                                                                           Webb District
                                                                                    2011CVQ002377-C3
                        CAUSE NO. 2011CVQ002377-C3


IN THE INTEREST OF                     §      IN THE COUNTY COURT

                                       §      AT LAW NO. 2

J      A. E            , JR.           §      WEBB COUNTY, TEXAS


         REQUEST FOR A SUPPLEMENTAL CLERK’S RECORD

      Respondent/Appellee, the Office of the Attorney General of Texas, files this

Request for a Supplemental Clerk’s Record.

      The Attorney General requests that you prepare a Supplemental Clerk’s

Record to be filed in In the Interest of J.A.E., Jr., No. 04-14-00660-CV in the

Fourth Court of Appeals. The Attorney General requests that the Supplemental

Clerk’s Record contain:

1.    The Office of the Attorney General’s Motion for Summary Judgment under

      Tex. R. Civ. P. 166A(I), filed on April 28, 2014;

2.    Petitioner’s Response to the State of Texas Motion for No Evidence

      Summary Judgment, filed on May 16, 2014; and

3.    this Request for a Supplemental Clerk’s Record.

                                       Respectfully submitted,

                                       KEN PAXTON
                                       ATTORNEY GENERAL OF TEXAS
CHARLES ROY
FIRST ASSISTANT ATTORNEY GENERAL

MARTHA FITZWATER-PIGOTT
GENERAL COUNSEL
CHILD SUPPORT DIVISION

RANDE K. HERRELL
State Bar No. 09529400
MANAGING ATTORNEY
APPELLATE LITIGATION SECTION
CHILD SUPPORT DIVISION

DETERREAN GAMBLE
Assistant Attorney General
State Bar No. 24062194

/s/ John B. Worley
JOHN B. WORLEY
Assistant Attorney General
State Bar No. 22001480
john.worley@texasattorneygeneral.gov

Child Support Division
Appellate Litigation Section
Mail Code 038-1
P.O. Box 12017, Capitol Sta.
Austin, Texas 78711-2017
Phone: (512) 406-2308
Fax: (512) 460-6612

ATTORNEYS FOR RESPONDENT /
APPELLEE, THE OFFICE OF THE
ATTORNEY GENERAL OF TEXAS




  2
                                Certificate of Service

      I certify that a copy of this Request for a Supplemental Clerk’s Record is

being served by on the parties or their counsel listed below in the manner indicated

on January 29, 2014.

                                              /s/ John B. Worley
                                              John B. Worley
                                              Assistant Attorney General

Jose Arce
1015 Scott
Laredo, TX 78040
(by e-mail)

Attorney for Petitioner / Appellant, Jorge Garcia


Margarita Espinoza
[home address omitted]
(by United States Mail)

Interested Person (Mother of the Child) / Co-Appellee, Pro Se




                                          3